[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: INSPECTION OF DOCUMENTS
The plaintiff is entitled to inspect the following materials:
Re: Exhibit 1 ID:
All except for the last line; CT Page 6180
Re: Exhibit 2 ID:
Page 1 beginning at "DATE, TIME and PLACE;" everything thereafter;
Page 3 — all except first full paragraph;
Page 4 — all except last three lines;
Page 5 — all except (a) first four lines; (b) the last sentence of second paragraph which begins after the word "intoxicated"; (c) any material after the first sentence under the heading "Remarks"
RUSH, J.